IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                       DECEMBER SESSION, 1998        FILED
                                                     February 2, 1999

                                                  Cecil Crowson, Jr.
DEXTER JOHNSON,             )                        Appellate C ourt Clerk
                            )    No. 03C01-9707-CR-00241
      Appellant             )
                            )    HAMILTON COUNTY
vs.                         )
                            )    Hon. Douglas a. Meyer, Judge
STATE OF TENNESSEE,         )
                            )    (Writ of Habeas Corpus)
      Appellee              )



For the Appellant:               For the Appellee:

Dexter Johnson, Pro Se           John Knox Walkup
T.H.S.F.                         Attorney General and Reporter
P.O. Box 1050
Henning, TN 38041                Ellen H. Pollack
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 425 Fifth Avenue North
                                 2d Floor, Cordell Hull Building
                                 Nashville, TN 37243-0493




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                                OPINION



        The appellant, Dexter Johnson, appeals the Hamilton County Criminal Court's

summary dismissal of his pro se application for a writ of habeas corpus. On

February 11, 1994, the appellant entered guilty pleas to the offenses of first degree

murder for the death of Donald Sirhan; first degree murder for the death of Renaldo

Crawford; criminal attempt to commit first degree murder; and criminal attempt to

commit aggravated robbery. The appellant received two life sentences for the

murder convictions, twenty-five years for the attempted murder conviction and six

years for the attempted aggravated robbery conviction. These sentences were

ordered to be served concurrently. The appellant is currently incarcerated at the

West Tennessee High Security Facility in Lauderdale County. 1



        On March 5, 1996, the appellant filed an application for writ of habeas corpus

in the Hamilton County Criminal Court alleging "ineffective assistance of counsel."2

On March 6, 1996, the trial court found the appellant's claims were not appropriate

for habeas corpus relief and dismissed the appellant's petition. The appellant

appeals this decision.



        Initially, we note that, "[t]he mere fact that an appellant designates a pleading

as a petition for habeas corpus relief does not, however, mean that the jurisdiction

of the habeas corpus statutes has been properly invoked. If the petition is, in fact, a

request for relief that may be granted only pursuant to the post-conviction statutes, a

court may properly treat that petition as a petition for post-conviction relief and apply

the appropriate . . . statute of limitations to its filing." Archer v. State, 851 S.W.2d
1
         In Tennessee, a "prisoner" must submit an application, in the form of a petition, for the
issuanc e of a writ to th e court m ost con venient in loc ation to the "p risoner." See Tenn. Code Ann.
§ 29-21-105 (1980).

        2
           More specifically, he contends (1) that his plea was involuntarily entered because he was
on "powerful tranquilizers . . . that . . . made him paranoid" when the offenses were committed and
(2) that trial counsel failed to properly investigate his charges.

                                                   2
157, 164 (Tenn. 1993). The appellant's claim of ineffectiveness is an appropriate

ground for post-conviction relief. However, because this petition was filed after May

10, 1995, it is governed by the Post-Conviction Procedure Act of 1995, which

permits the filing of only one petition for post-conviction relief. Tenn. Code Ann. §

40-30-202(c) (1995). A previous petition for post-conviction relief was dismissed

upon the merits with the dismissal being affirmed by this court on February 6, 1996.

See Johnson v. State, No. 03C01-9503-CR-00088 (Tenn. Crim. App. at Knoxville,

Feb. 6, 1996), perm. to appeal dismissed, (Tenn. Nov. 9, 1998).3 Thus, this is the

appellant's second petition for post-conviction relief and the trial court was precluded

from treating the appellant's petition as one for post-conviction relief.



         In Tennessee, a state writ of habeas corpus, as opposed to a federal writ, will

issue only when the conviction is void because the convicting court was without

jurisdiction or authority to sentence a defendant or that a defendant's sentence has

expired and the petitioner is being illegally restrained. See Archer, 851 S.W.2d at

164. A void judgment is one which shows "upon the face of the judgment or the

record of the proceedings upon which the judgment is rendered" that the convicting

court was without jurisdiction. Id. It is undisputed that the Criminal Court of

Hamilton County had subject matter jurisdiction of the criminal charges referred to in

the indictments and the authority to enter judgments of conviction against the

appellant for these crimes. See State v. Nixon, 977 S.W.2d 119 (Tenn. Crim. App.

1997), perm. to appeal denied, (Tenn. 1998) (lack of jurisdiction refers to subject

matter jurisdiction). Moreover, it is undisputed that the appellant's sentences of life

imprisonment have not expired. Accordingly, this issue is without merit.




         Based upon the foregoing, the trial court's summary dismissal of the


         3
          In the appe llant's first p etition , he a sse rted th at his guilty ple as w ere c ons titution ally
deficient because (1) they violated Boyk in, (Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709
(1969)) , and (2) b ecaus e he wa s me ntally incom petent.

                                                          3
appellant's petition is affirmed.




                                    ____________________________________
                                    DAVID G. HAYES, Judge




CONCUR:




___________________________________
JERRY L. SMITH, JUDGE



___________________________________
JAMES CURWOOD WITT, JR., JUDGE




                                        4